DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined and are pending. This action is made Final.
Prior Art Rejection
Applicant's arguments filed on 09/09/2022 have been fully considered but are moot in view of the new ground of rejection. Applicant’s amended claims 1, 8, 12, and 19 set forth in applicant’s response are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakum et al. (US 20110058662 – Cited IDS).
Regarding claim 12: Yoakum teaches a system for providing audio output, the system comprising:
	a memory (Fig. 1: Controller 34 and para [0030]); and 
	a processor (Fig. 1: IVR processor 28, Conference processor 30, 3D spatial audio engine 32, and Controller 34) configured to: 
		accept a plurality of audio streams, each associated with an organizational 	role, which are part of an interaction between communicating parties (Fig. 1: IVR processor 28 and Conference processor 30 accepting plurality of audio streams from Customer 52A, Agent 52F, SME1 52B, SME2 52C, Supervisor 52D, and Training Advisor 52E in Fig. 2 which are organizational roles for each speaker/participant in a conference call; also see para [0027] and [0028]); and 
		based on the audio streams and the associated organizational roles, 	provide a plurality of audio outputs, each associated with an audio stream, each 	output located at a different location in three-dimensional space, the location of 	each APPLICANT(S): Samuel Adam HORROCKSSERIAL NO.:16/173,367FILED:October 29, 2018Page 5output determined automatically, by a processor, by the organizational role associated with the audio stream associated with the output (Fig. 1: 3D spatial audio engine 32 providing audio outputs by default which reads on the location of each output determined automatically, at different location in 3D space specifically associating with organizational roles such as: Customer, SME1, SME 2, Supervisor, and Training Advisor… according to Fig. 2; also see para [0029], [0032], and [0035]-[0042]; especially para [0037] and [0040] emphasize the 3D locations of audio outputs can be set by default which is automatically set).
Regarding claim 13, Yoakum teaches the system of claim 12, wherein: 
	providing a plurality of audio outputs, each located at a different location in three-dimensional space comprises: 
	based on the audio streams, outputting a left portion of a left-right channel 	audio stream to a first earcup of a set of headphones, and outputting a right portion of a left-right channel audio stream to a second earcup of the set of headphones, so that audio related to each audio stream of the plurality of audio streams is perceived to be at a location in three-dimensional space; and 
	for at least one audio stream, audio related to the audio stream is perceived at a different location in three-dimensional space from the perceived location of audio related to other audio streams (Fig. 2: each audio output stream is perceived by Agent 52F via a stereo headset as different locations in 3D space, inherently, for the stereo headset the left channel audio and the right channel audio corresponding output by the left and the right earcup speakers; also see para [0003], [0005], [0021], [0032] , and [0047]). 
Regarding claim 14, Yoakum teaches the system of claim 12, wherein the location in three-dimensional space for audio related to each audio stream is correlated to information for the audio stream displayed on a computer display (Fig. 2: Positioning window 54 displaying correlated audio stream perceiving in 3D space and para [0035]).
Regarding claim 15, Yoakum teaches the system of claim 12, comprising providing on a computer display an indication of a position for each audio stream (Fig. 2: Positioning window 54 displaying coordinate location for each audio stream associating with a specific organization roles).
Regarding claim 16, Yoakum teaches the system of claim 12, wherein the three-dimensional space is defined relative to a listener by a left-right axis, an up-down axis, and a forward-backward axis (Fig. 2: 3D space coordinates with different audio streams perceiving positions front, back, right, and left of agent 52F and para [0045]).
Regarding claim 17, Yoakum teaches the system of claim 12, wherein an audio stream of the plurality of audio streams is a voice telephone call (Fig. 1: Voice telephone calls from 20A-C and 22D-E).
Regarding claim 18, Yoakum teaches the system of claim 12, wherein the processor is to: display to a user a plurality of computer applications, each application having an on-screen position (Fig. 2 and Fig. 4: Each of participant 52A-52D in a conference call are computer applications that displayed with associated icon and tittles); and APPLICANT(S): Samuel Adam HORROCKSSERIAL NO.:16/173,367FILED:October 29, 2018Page 6provide to the user in a left-right channel audio stream an audio prompt corresponding to a first of the plurality of computer applications such that the audio prompt is perceived when heard by the user to be at a location in three-dimensional space distinct from the location of another audio prompt corresponding to a second of the plurality of computer applications (Fig. 2: Agent 18 is provided on the positioning window 54 different position participating icons or applications; and via User interface 50 Agent 18 can manipulate the positions; and Fig. 3: step 112 and 114 showings the audio prompts per each participants at their positions according to the Agent 18 set up; also para [0041] disclosing audio prompt associating to each participating icons or applications; especially).
Regarding claims 1-7, the system discussed in claims 12-18 above also supports these corresponding method claims.
Regarding claims 8-10, the system discussed in claims 13, 15, and 16 above also supports these corresponding method claims.
Regarding claim 11, Yoakum teaches the method of claim 8, comprising: displaying to the user a plurality of computer applications, each application having an on-screen position; and adding to the left-right channel audio stream an audio prompt corresponding to a first of the plurality of computer applications such that the audio prompt is perceived when heard by a listener to be at a location in three-dimensional space distinct from the location of another audio prompt corresponding to a second of the plurality of computer applications (Fig. 2: Agent 18 is provided on the positioning window 54 different position participating icons or applications; and via User interface 50 Agent 18 can manipulate the positions; and Fig. 3: step 112 and 114 showings the audio prompts per each participants at their positions according to the Agent 18 set up).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakum et al. (US 20110058662 – Cited IDS).
Regarding claim 19, Yoakum teaches a method of providing audio output, the method comprising: 
	accepting a plurality of audio streams each associated with a party identity, each audio stream part of an interaction between communicating parties (Fig. 1: IVR processor 28 and Conference processor 30 accepting plurality of audio streams from Customer 52A, Agent 52F, SME1 52B, SME2 52C, Supervisor 52D, and Training Advisor 52E in Fig. 2; also see para [0027] and [0028]); and 
	based on the audio streams and associated party identity locations, providing a plurality of audio outputs each output associated with an audio stream, each output located at a different location in three-dimensional space, the location of each output determined automatically, by a processor, by the party identity/organizational role location associated with the audio stream associated with the output (Fig. 1: 3D spatial audio engine 32 providing audio outputs by default at different location in 3D space specifically associating with participant’s identities/organizational roles according to Fig. 2 which reads on the location of each output determined automatically; also see para [0029], [0032], and [0035]-[0042]; especially para [0037] and [0040] emphasize the 3D locations of audio outputs can be set by default which is automatically set).
In addition, Yoakum teaches that user can modify the participating icon names/tittles which means each speaker/participant ‘s identity can be modified per user’s preference (see para [0042]). 
Yoakum does not teach each of the participant’s identities are associated with the party geographic location. However, there are many different ways to set up the participants’ identities, for example, by participants’ names or organization roles in order to help the user to recognize the participants’ identities (Yoakum’s Fig. 2: Icons of participants with their organization roles/tittles and para [0041]); and identifying participants by their associated geographic locations is one of alternative design choices that does not yield any unpredictable result of perceived identified participants’ audio streams at specific locations in 3D space. 
 It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yoakum’s participants’ organization role identities to a design choice of geographic identities for the benefit of providing user participants’ additional identifying parameter for further identifying participants with alternative design preferences. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654